APPEAL OF FAIRVIEW ROUND MOUNTAIN MINES CO.Fairview Round Mountain Mines Co. v. CommissionerDocket No. 41.United States Board of Tax Appeals3 B.T.A. 279; 1926 BTA LEXIS 2706; January 12, 1926, Decided Submitted June 18, 1925.  1926 BTA LEXIS 2706">*2706 C. M. Dawson, C.P.A., for the taxpayer.  A. Calder Mackay, Esq., for the Commissioner.  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from the determination of a deficiency in income and profits taxes for the calendar year 1918 in an amount less than $10,000.  The taxpayer alleges error on the part of the Commissioner in the computation of its invested capital.  FINDINGS OF FACT.  1.  The taxpayer is a Nevada corporation with its principal office at San Francisco, Calif.2.  It was incorporated June 25, 1906, with an authorized capital stock of 1,000,000 shares, the par value of each share being $1.  All of its authorized capital stock was issued in exchange for mining property, and thereafter, on or about July 3, 1906, 300,000 shares were transferred back to the taxpayer as treasury stock.  3.  At a meeting of the board of directors held on December 17, 1906, it was resolved that the sales of treasury stock, issued by the secretary, be approved and adopted as the act of the taxpayer, and that 75,000 shares of its treasury stock be placed on the market for sale at "figures to net at least 40 cents per share." Pursuant to this resolution 52,7411926 BTA LEXIS 2706">*2707  shares of treasury stock were disposed of.  DECISION.  The determination of the Commissioner is approved.